SUPPLENTMENTAL DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 1, 2021.  No claims have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 13 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 13 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 8, 9 and 11 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a method of using a longitudinal control system for a motor 


Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method.  The body of claim 1 recites a series of method steps.  Therefore, claim 1 is directed to a process.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  The starting from a non-contact state of a steering wheel of the motor vehicle, detecting a contacted state of the steering wheel limitation, as drafted, is a process that, under its broadest reasonable interpretation, cover performances of the limitation(s) in the mind but for the recitation of generic computer/sensing components. That is, other than reciting “starting from a non-contact 

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  
No. The claim recites one additional element: triggering a starting confirmation if the contacted state of the steering wheel is detected starting from the non-contacted state of the steering wheel. The generic computer/sensing component in this steps is recited at a high level of generality, i.e., as a generic computer/sensing components performing a generic computer/sensing function of processing/sensing data. This generic processing/sensing limitation is no more than mere instructions to apply the exception using a generic computer/sensing component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?  No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial
exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Claim 1 is ineligible.

Dependent claims 4, 5, 8, 9 and 11 – 13 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 4, 5, 8, 9 and 11 – 13 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computing/sensing component(s).   Therefore, claims 1, 4, 5, 8, 9 and 11 – 13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over cited U.S. Patent Application Publication No.  DE 102014201544 A1 to Simmermacher et al. (herein after "Simmermacher et al. publication") in view of cited DE 102014201282 A to Bendewald et al. (herein after “Bendewald et al. publication").
As to claim 1,
the Simmermacher et al. publication discloses a method of using a longitudinal control system for a motor vehicle having a sensor system that detects a traffic event lying ahead and having a control unit that automatically controls a speed or acceleration of the motor vehicle to a standstill state and out of the standstill state based on the traffic event lying ahead, wherein automatic driving off is allowed without a driver confirmation within a predefined time interval from a time when the standstill state has been reached.  (See Abstract.)   
The Simmermacher et al. publication, however, fails to specifically discloses that after the predefined time interval has expired the automatic driving off is not allowed until a driver triggered starting confirmation is provided, wherein the method comprising the acts of: 
starting from a non-contact state of a steering wheel of the motor vehicle, detecting a contacted state of the steering wheel; and 
triggering a starting confirmation if the contacted state of the steering wheel is detected starting from the non-contacted state of the steering wheel.
The Bendewald et al. publication discloses various operator control elements for confirming specified maneuvers. In particular, the Bendewald et al. publication discloses that confirmation of a specified maneuver is detected by means of what is referred to as “hands-on detection on the steering wheel” and in which touch sensitive sensors sense whether the driver is touching the steering wheel.  (See ¶31 of the Bendewald et al. publication.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Simmermacher et al. publication so that automatic driving off is not allowed until a driver triggered starting confirmation is provided, i.e. starting from a non-contact state of a steering wheel of the motor vehicle, detecting a contacted state of the steering wheel; and then triggering a starting confirmation if the contacted state of the steering wheel is detected starting from the non-contacted state of the steering wheel, as suggested  by the Bendewald et al. publication, in order to provide an improved longitudinal control system which allows for an automatic function such as drive off of the vehicle based a driver’s confirmation.

As to claim 2,
the Simmermacher et al. publication, as modified by the Bendewald et al. publication, is considered to disclose the starting confirmation being triggered if a contacted state of the steering wheel is detected in a defined activation mode starting from the non-contacted state of the steering wheel.  (See ¶31 of the Bendewald et al. publication.)



As to claim 3,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the defined activation mode being a defined contact position and/or a defined contact sequence with respect to the steering wheel. (See ¶31 of the Bendewald et al. publication.)

As to claim 4,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the contacted state being detected if the driver touches the steering wheel in a defined contact region with at least one hand.  (See ¶31 of the Bendewald et al. publication.)

As to claim 5,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the contacted state being detected when the driver applies a predefined contact pressure when touching the steering wheel with at least one hand.    (See ¶31 of the Bendewald et al. publication.)

As to claim 6,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the contacted state being detected when the driver performs a predefined contact sequence at the steering wheel with at least one hand.   (See ¶31 of the Bendewald et al. publication.)
As to claim 7,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the predefined contact sequence being performed in combination with defined contact positions with respect to the steering wheel.  (See ¶31 of the Bendewald et al. publication.)

As to claim 8,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose a contacted state being detected when the driver lets go of the steering wheel within a time interval which starts when the steering wheel is first touched, and the driver then touches the steering wheel again at least one more time.  (See ¶31 of the Bendewald et al. publication.)

As to claim 9,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose a contacted state being detected with a sensor system which is arranged in the steering wheel and/or with a camera system which captures at least a region of the steering wheel. (See ¶31 of the Bendewald et al. publication.)




As to claim 10,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the sensor system arranged in the steering wheel is a sensor system which measures capacitance in the steering wheel.  (See ¶31 of the Bendewald et al. publication.)

As to claim 11,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the contacted state being detected if the driver touches the steering wheel in the defined contact region with both hands. (See ¶31 of the Bendewald et al. publication.)

As to claim 11,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the contacted state being detected if the driver touches the steering wheel in the defined contact region with both hands. (See ¶31, where the Bendewald et al. publication discloses “hands-on detection on the steering wheel”.)





As to claim 12,
the Simmermacher et al. publication, as modified by the Bendewald et al.  publication, is considered to disclose the contacted state being detected when the driver applies the predefined contact pressure when touching the steering wheel with both hands. (See ¶31, where the Bendewald et al. publication discloses “hands-on detection on the steering wheel”.)

As to claim 13,
the Simmermacher et al. publication is considered to disclose the traffic event lying ahead a location of a vehicle traveling ahead. (See Abstract of the Simmermacher et al. publication.)  

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application's record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667